


110 HR 1491 IH: Affordable Housing Preservation Tax

U.S. House of Representatives
2007-03-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 1491
		IN THE HOUSE OF REPRESENTATIVES
		
			March 13, 2007
			Mr. Davis of Alabama
			 (for himself and Mr. Ramstad)
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to provide an
		  incentive to preserve affordable housing in multifamily housing units which are
		  sold or exchanged.
	
	
		1.Short titleThis Act may be cited as the
			 Affordable Housing Preservation Tax
			 Relief Act of 2007.
		2.Exclusion of gain
			 from sales of affordable housing which is attributable to depreciation
			(a)In
			 generalPart I of subchapter
			 P of chapter 1 of the Internal Revenue Code of 1986 (relating to treatment of
			 capital gains) is amended by inserting after section 1202 the following new
			 section:
				
					1203.Exclusion of
				gain from qualified sales of multifamily housing
						(a)In
				generalGross income shall not include gain from the qualified
				sale or exchange of eligible multifamily housing property.
						(b)Exclusion
				limited to depreciationThe amount of gain excluded from gross
				income under subsection (a) with respect to any property shall not exceed the
				depreciation adjustments (as defined in section 1250(b)(3)) in respect of such
				property.
						(c)Qualified sale or
				exchangeFor purposes of this section—
							(1)In
				generalThe term qualified sale or exchange means a
				sale of eligible multifamily housing property to or an exchange of such
				property with a preservation entity which agrees to maintain affordability and
				use restrictions regarding the property that are—
								(A)for a term of not
				less than the extended use period,
								(B)legally
				enforceable, and
								(C)consistent with
				the requirements of paragraph (2).
								Such
				restrictions shall be binding on all successors of the preservation entity and
				shall be recorded as a restrictive covenant on the property pursuant to State
				law.(2)Affordability
				and use restrictions
								(A)In
				generalAffordability and use restrictions regarding a property
				are consistent with this paragraph if—
									(i)in
				the case of property with respect to which assistance described in subsection
				(d) is still in effect (as determined by the Secretary), such property
				satisfies the affordability and use restrictions in connection with such
				assistance, or
									(ii)in the case of
				any other property, such property is maintained as affordable housing.
									(B)Affordable
				housingThe term affordable housing means housing
				which would be a qualified low-income housing project (as defined in section
				42(g)) if subparagraph (A) of section 42(g)(1) did not apply and subparagraph
				(B) of such section were applied by substituting 51 percent for
				40 percent. Eligible multifamily housing property shall not fail
				to be treated as affordable housing solely because residents of such property
				(while such property was described in subparagraph (A)(i)) continue to reside
				in such property.
								(3)Certification by
				program administratorThe term qualified sale or
				exchange shall not include any sale or exchange of property unless the
				housing credit agency certifies—
								(A)that the
				transferee with respect to such property is a qualified preservation
				entity,
								(B)that affordability
				and use restrictions will be maintained with respect to such property during
				the extended use period, and
								(C)the amount of gain
				which the transferor will be allowed to exclude from gross income under
				subsection (a) (determined at the entity level in the case of a partnership or
				S corporation).
								(4)Extended use
				periodThe term extended use period means the period
				beginning on the date of sale and ending on the earlier of—
								(A)30 years after the
				close of the sale, or
								(B)the date that the
				property is acquired by foreclosure (or instrument in lieu of
				foreclosure).
								Subparagraph (B) shall not apply if
				the Secretary determines that the acquisition described therein is part of an
				arrangement with the owner a purpose of which is to terminate the extended use
				period.(d)Eligible
				multifamily housing propertyFor purposes of this section, the
				term eligible multifamily housing property means any section 1250
				property (as defined in section 1250(c))—
							(1)which is assisted
				under section 221(d)(3) or section 236 of the National Housing Act (or financed or assisted by
				direct loan or tax abatement under similar provisions of State or local laws)
				and with respect to which the owner is subject to the restrictions described in
				section 1039(b)(1)(B) (as in effect on the day before the date of the enactment
				of the Revenue Reconciliation Act of 1990),
							(2)which is described
				in section 512(2)(B) of the Multifamily Assisted Housing Reform and
				Affordability Act of 1997 (42 U.S.C. 1437f note),
							(3)with respect to
				which a loan is made or insured under title V of the
				Housing Act of 1949, or
							(4)which either
				received an allocation of low-income housing tax credit pursuant to paragraph
				(1) of section 42(h) or was exempted from such paragraph by paragraph (4) of
				such section.
							(e)Preservation
				entityFor purposes of this
				section, the term preservation entity means a housing credit
				agency or an organization approved by a housing credit agency that has the
				capacity and commitment to successfully acquire and preserve eligible
				multifamily housing property. An organization shall not be treated as a
				preservation entity with respect to any taxpayer if such organization is
				related (as defined in section 267) to such taxpayer.
						(f)Responsibilities
				of housing credit agencyThe housing credit agency (or an agent
				or other private contractor of such agency) shall—
							(1)determine whether
				the preservation entity’s plan for rehabilitation (if any) and operation of the
				eligible multifamily housing property is viable for no less than 30
				years,
							(2)monitor the
				affordability and use restrictions for the eligible multifamily housing
				property, and
							(3)notify the
				Internal Revenue Service as to any portion of such property which is out of
				compliance.
							(g)Recapture for
				noncomplianceIf the Secretary determines that all or a portion
				of the multifamily housing property acquired by a preservation entity in a
				transfer to which subsection (a) applied is out of compliance with the
				requirements of this section, the preservation entity’s tax imposed under this
				chapter for the taxable year shall be increased by (or if such entity is not
				otherwise subject to tax under this chapter, there shall be imposed on such
				entity a tax equal to) 12.5 percent of the amount which bears the same ratio to
				the amount certified under subsection (c)(3)(C) with respect to such property
				as such entity’s share of the portion of such property which is out of
				compliance bears to the entire property. The amount otherwise determined under
				this subsection (without regard to this sentence) shall be reduced by the
				product of 3.33 percent of such amount, multiplied by the number of years after
				the qualified sale or exchange that the property was in compliance with the
				requirements of this section.
						(h)Coordination
				with section 1250In the case
				of a qualified sale or exchange of eligible multifamily housing property a
				portion of the gain from which is treated as ordinary income under section
				1250, such portion of the gain shall be excluded from gross income under
				subsection (a) before any remaining portion of such
				gain.
						.
			(b)Application of 25
			 percent capital gains rateClause (i) of section 1(h)(6)(A) of
			 the Internal Revenue Code of 1986 is amended to read as follows:
				
					(i)the sum of—
						(I)the amount of
				long-term capital gain (not otherwise treated as ordinary income) which would
				be treated as ordinary income if section 1250(b)(1) included all depreciation
				and the applicable percentage under section 1250(a) were 100 percent,
				and
						(II)the amount of
				long-term capital gain (not otherwise excluded from gross income) which would
				be excluded from gross income under section 1203 if subsection (b) thereof did
				not apply,
				over
						.
			(c)Conforming
			 amendments
				(1)Subparagraph (B)
			 of section 172(d)(2) of the Internal Revenue Code of 1986 is amended by
			 striking section 1202 and inserting section 1202 and
			 1203.
				(2)Paragraph (4) of
			 section 642(c) of such Code is amended by striking the first sentence and
			 inserting the following: To the extent that the amount otherwise
			 allowable as a deduction under this subsection consists of gain described in
			 section 1202(a) or 1203(a), proper adjustment shall be made for any exclusion
			 allowable to the estate or trust under section 1202 or section 1203, as the
			 case may be.
				(3)Paragraph (3) of
			 section 643(a) of such Code is amended by striking section 1202
			 and inserting sections 1202 and 1203.
				(4)Paragraph (4) of
			 section 691(c) of such Code is amended by inserting 1203, after
			 1202,.
				(5)Paragraph (2) of
			 section 871(a) of such Code is amended by inserting and 1203
			 after section 1202.
				(6)The table of sections for part I of
			 subchapter P of chapter 1 of such Code is amended by inserting after the item
			 relating to section 1202 the following new item:
					
						
							Sec. 1203. Exclusion of gain from qualified sales of
				multifamily
				housing.
						
						.
				(d)Effective
			 dateThe amendments made by
			 this section shall apply to taxable years beginning after December 31,
			 2007.
			
